DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 18, 2022 has been entered.
	
Acknowledgements
This Office Action is in response to the request for continued examination filed on August 18, 2022 and the response filed on June 30, 3033 (“June 2022 Response”).  The June 2022 Response contained, inter alia, claim amendments (“June 2022 Claim Amendments”) and “REMARKS” (“June 2022 Remarks”).
Claims 1, 5-27, 31-51, and 53-57 are currently pending and have been examined. 

Allowable Subject Matter
Claims 1, 5-27, 31-51, and 53-57 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret the claimed terms as found on pages 1-17 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So, where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . ..” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Lee (US 2009/0125407 A1)(“Lee”) discloses 
receiving at the server (server 102) a selected visual indicator (“ticket layout information,” [0043]) to provide a validating visual object (“contents that the user wants to put in the ticket,” [0043]); 
storing the selected validating visual object in a data record (“member content,” [0015]) associated with a purchased ticket (“ticket purchaser” [0019])([0015], [0019] and [0048]), wherein the data record associated with a purchased ticket-contains a unique token (“member ID,” [0019]) associated with the purchased ticket ([0019]);
displaying the purchased ticket on the display screen of the mobile device as a first display ([0056] “The purchaser can form a desired image on the image processing portion and adds desired texts thereto using his own images or a movie content image database” [0079]).
The secondary reference, Jaalinoja et al. (US 2003/0014315 A1)(“Jaalinoja”), teaches
fetching a unique token associated with the purchased (“buyer,” [0055], [0070]) ticket (“ticket,” [0055]) over a data channel, by a mobile device ([0026], “The user can then later fetch a token from the token storage system into his mobile communication means, and use the token,” [0068]); 
transmitting the unique token associated with the purchased ticket from the mobile device to a system (“verifying system,” [0027], [0032], [0063]) with a database (“database,” [0063]), wherein the system with a database checks that the unique token associated with the purchased ticket is valid ([0008], [0019], [0032]-[0042], [0045], [0055], [0058], and [0065]) and upon confirmation that the unique token is valid, obtaining the ticket ([0058]).
The third reference, Saarinen et al. (US 2008/0071637 A1)(“Saarinen”), teaches 
transmits back to the mobile device a ticket payload (“mobile active ticket application 22b’,” [0068]), wherein the ticket payload contains computer code that, when executed, causes the validating visual object (“active ticket,” [0068]) to be displayed on a display screen of the mobile device ([0068]) as a second display replacing the first display (“at least one active ticket having a ticket characteristic that dynamically changes based on one or more states in a life-cycle of the active ticket” [0068]),
receiving a dynamic script code (“control data,” [0082]) as part of the ticket payload ([0035], [0047], [0068], and [0082]); and 
altering the computer code that causes the validating visual object to be displayed on a display screen using the received dynamic script code ([0047]-[0050] and [0082]),
wherein the validating visual object is displayed when a user holds down a button (“Use” button, [0077]) on the user interface of the mobile device (Fig.3B, [0077]-[0078], [0117], and [0163]) and when the object is used by the user the validating visual object is destroyed (Fig.3C, [0077]-[0078], and [0117]).
In regards to independent Claims 1, 27, 51, and 53-54 the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the features of:
requiring a user of the mobile device to input into the mobile device, through a user interface displayed on the display screen of the mobile/computer device, an entry code associated with the user; 
in response to reception of the entry code, providing a payload-specific input key that permits the altered computer code to execute in order to display the validating visual object; 
further requiring the user to provide a user-specific Personal Identification Number (PIN); and 
executing the altered computer code to generate the second display containing the validating visual object only upon successful verification that the payload-specific input key is associated with the received ticket payload and that the user-specific PIN is correct;
wherein the validating visual object is displayed when the user holds down a button on the user interface of the mobile/computer device and is destroyed when the button is released by the user.
A person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Lee disclosure because it would require impermissible hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is:
NPL article titled: “Railways offer train tickets on cell phone” published Jan.3, 2011, because it describes showing an e-ticket on a mobile device and using a password to book the ticket.
The foreign reference Terrell (WO 2009/141614 A1) because it describes an eye-readable ticket that includes textual and graphic animations (Abstract), which requires a PIN/password for registration, payment, and encryption of the data on the mobile device (see page 9, lines 1-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046. The examiner can normally be reached Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        September 2, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621